DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No amendment to overcome the prior art.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
First, Applicant argument in claims 37 is that no such computer system configured for wireless communication is reference in the Office Action.
Second, Applicant argument in claim 1 is that the Office Action does not include an analysis that explains where each and every element and does not identify the equivalent of a circuit function.
The examiner respectfully disagrees.  Firstly, the examiner must give each claim its broadest, reasonable interpretation.
First, regard to claim 37 look like the Applicant looking an exactly wording of “computer system configured for wireless communication…” However, Vesely clearly teaches the first radio network node establishing wireless communication with the second radio network node (Col.3, lines 32-35, Col.9, lines 5-8, 15-17), wherein each of the first/second network node (208/210) contain computer program that executed on the processor for wireless communication (Col.4, lines 45-54, fig.4 node 208 and fig.6 node 210). That’s it. One skill in the art would understand network node (208/210) contain computer system configured for wireless communication.


    PNG
    media_image1.png
    245
    285
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    221
    267
    media_image2.png
    Greyscale



Second, regard to claim 1. Vesely broadly teaches and described in fig.2, fig.4 and fig.6 the network node (208) acting as proxy node wireless communication with network node (210) wherein each network node have a computer program, modules and processor. That’s it, one skill in the art would understand the network node contain circuit function for execute the network node communication/function. (Col.9, lines 5-8, 15-17, Col.14, lines 12-27).

For the above reasons the rejections are maintained as repeated below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 37 and 82 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 30-31 of copending Application 16/661,013.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 37-38 limitation are found in claims 1 and 30-31 of co-application with obvious wording variation such as they both sets of claims are drawn to a proxy node for association with a wireless node in a wireless network that includes a plurality of wireless nodes, wherein the proxy node comprises (1) a wireless transceiver for wireless communication over the wireless network and (2) a circuit that provides a circuit function.
17/275,016
16/661,013
claims 1, 37 and 82 . an apparatus comprising:
 	a proxy node for association with a wireless node in a wireless network that includes a plurality of wireless nodes, wherein the proxy node comprises (1) a wireless transceiver for wireless communication over the wireless network and (2) a circuit that provides a circuit function and
 wherein the proxy node is configured to wirelessly communicate over the wireless network with the associated wireless node to make the circuit function available to the associated wireless node via proxy.
1 and 30-31.  An apparatus comprising:

a proxy node for association with a wireless node in a wireless network that includes a plurality of wireless nodes, wherein the proxy node comprises (1) a wireless transceiver for wireless communication over the wireless network and (2) one or more circuits that provide one or more circuit functions for the wireless node; and
wherein the proxy node is configured to wirelessly communicate over the wireless network with the associated wireless node to make the one or more circuit functions available to the associated wireless node via proxy, and
wherein the one or more circuit functions include read user authorization credentials, produce audible sounds, visual indication of operational status of the wireless node, and a sensor function.


It is important to note that claimed features recited in claims 1, 37 and 82 of Application 17/275,016 are more specific than claimed features recited in claims 1 and 30-31 of the instant application.  Hence, the scope of claims of present application is now broader than Application 16/661,013.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 37-42 and 82-85 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Vesely et al. (US 10,716,169 B2).
 	Regarding claims 1, 37 and 82 . Vesely teaches an apparatus comprising:
 	a proxy node for association with a wireless node in a wireless network that includes a plurality of wireless nodes, wherein the proxy node comprises (1) a wireless transceiver for wireless communication over the wireless network and (2) a circuit that provides a circuit function (Col.9, lines 58-60, Col.20, lines 19-40, fig.2 Illustrate and teach the proxy node 208 wirelessly/links communicate over network with node 210, wherein the proxy node 208 contain circuit that generating which electricity/current flow for instantiated for redundancy that provide a circuit function): 
 			
    PNG
    media_image3.png
    366
    316
    media_image3.png
    Greyscale



and
 	wherein the proxy node is configured to wirelessly communicate over the wireless network with the associated wireless node to make the circuit function available to the associated wireless node via proxy (Col.9, lines 41-50, Col.14, lines 12-27 teach proxy node 208 establish wirelessly communication between second network node 210).
 	Regarding claim 2, 38 and 83. Vesely teaches the apparatus of claim 1 wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node (Col.6, lines 25-37, Col.7, lines 53-65 teach CNN 204 read on computer that wirelessly communicated with node 210 and proxy node 208 through S1-U).

 	Regarding claim 3 and 39. Vesely teaches the apparatus of claim 1 wherein the proxy node is associable with a plurality of the wireless nodes in the wireless network, and wherein the proxy node is further configured to wirelessly communicate over the wireless network with the associated wireless nodes to make the circuit function available to each of the associated wireless nodes via proxy (Col.9, lines 41-60).

  	Regarding claim 4 and 40. Vesely teaches the apparatus of claim 3 wherein the proxy node is further configured to wirelessly communicate over the wireless network with a selected one of the associated wireless nodes ta make the circuit function available to the selected associated wireless node via proxy (Col.21, lines 35-40.

 	Regarding claim 5 and 41. Vesely teaches the apparatus of claim 1 wherein the proxy node is further configured to wirelessly communicate over the wireless network with the associated wireless node directly to make the circuit function available to the associated wireless node via proxy (Col.11, lines 5-10, Col.13, lines 42-50).
 	Regarding claim 6 and 42. Vesely teaches the apparatus of claim 1 wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node (Col.6, lines 25-37, Col.7, lines 53-65), and wherein the proxy node is further configured to wirelessly communicate over the wireless network with the associated wireless node indirectly through the computer system to make the circuit function available to the associated wireless node via proxy (Col.19, lines 47-54, Col.21, lines 18-13).

 	Regarding claim 7. Vesely teaches the apparatus of claim 1 wherein the proxy node includes a memory, the memory configured to store a data structure that identifies identification and addressing information for the associated wireless node (Col.24, lines 40-55).

 	Regarding claim 8.  Vesely teaches the apparatus of claim 1 wherein the proxy node comprises a processor that is configured to enter an enrollment mode for associating the proxy node with a wireless node in the wireless network in response to user interaction with the proxy node (Col.8, lines 5-10, lines 50-55).

 	Regarding claim 9. Vesely teaches the apparatus of claim 1 wherein the wireless network further includes a computer system for wirelessly communicating over the wireless network with the wireless nodes and the proxy node; and wherein the proxy node further comprises a processor configured to (1) wirelessly receive data from the computer system via the wireless transceiver, wherein the received data is indicative of the associated wireless node, and (2) create the data structure in the memory based on the wirelessly received data (Col.22, lines 5-15, Col.24, lines 42-67).

 	Regarding claim 84. Vesely teaches the method of claim 82 further comprising:
  	the proxy node reading user authorization credentials from a user; and the proxy node providing a user authentication function to the associated wireless node via the read user authorization credentials (Col.7, lines 52-57).

 	Regarding claim 85. Vesely teaches the method claim 82 further comprising the proxy node relaying the read user authorization credentials to a computer system over the wireless network for the computer system to make an authentication decision (Col.7, lines 55-57, Col.19, lines 25-31).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641